        Case 2:20-cv-01436-TLN-AC Document 21 Filed 03/19/21 Page 1 of 2


     DOUGLAS HAN (SBN 232858)
 1   dhan@justicelawcorp.com
 2   SHUNT TATAVOS-GHARAJEH (SBN 272164)
     statavos@justicelawcorp.com
 3   JUSTICE LAW CORPORATION
     751 N. Fair Oaks Avenue, Suite 101
 4   Pasadena, California 91103
     Telephone: (818) 230-7502
 5   Facsimile: (818) 230-7259
 6
     Attorneys for Plaintiff GRACIELA SANCHEZ
 7
     MICHELE J. BEILKE (State Bar No. 194098)
 8   mbeilke@huntonAK.com
     JULIA Y. TRANKIEM (State Bar No. 228666)
 9   jtrankiem@huntonAK.com
10   ANN H. QUSHAIR (State Bar No. 176832)
     AQushair@hunton.com
11   HUNTON ANDREWS KURTH LLP
     550 South Hope Street, Suite 2000
12   Los Angeles, California 90071-2627
     Telephone: 213 • 532 • 2000
13
     Facsimile: 213 • 532 • 2020
14
     Attorneys for Defendant ABBOTT LABORATORIES
15

16
                                  UNITED STATES DISTRICT COURT
17
                                 EASTERN DISTRICT OF CALIFORNIA
18

19   GRACIELA SANCHEZ, individually, and on            Case No.: 2:20-cv-01436-TLN-AC
     behalf of other members of the general public
20   similarly situated;                               Honorable Troy L. Nunley
                                                       Courtroom 2
21               Plaintiff,
                                                       ORDER GRANTING STIPULATION TO
22          v.                                         FILE FIRST AMENDED COMPLAINT
23
     ABBOTT LABORATORIES., an Illinois                 Complaint Filed: May 4, 2020
24   corporation; and DOES 1 through 100, inclusive;   Removal Filed: July 16, 2020

25               Defendants.
26

27

28


            ORDER GRANTING STIPULATION TO FILE FIRST AMENDED COMPLAINT
        Case 2:20-cv-01436-TLN-AC Document 21 Filed 03/19/21 Page 2 of 2



 1                                               ORDER

 2          Pursuant to the parties’ stipulation, Plaintiff Graciela Sanchez may file and serve a First

 3   Amended Complaint. Within twenty-one (21) days after filing and service of Plaintiff’s First

 4   Amended Complaint, Defendant Abbott Laboratories may file an answer or otherwise respond to the

 5   First Amended Complaint.

 6

 7   Dated: March 18, 2021
                                                            Troy L. Nunley
 8                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         1
            ORDER GRANTING STIPULATION TO FILE FIRST AMENDED COMPLAINT
